           Case 2:17-cv-02662-APG-CWH Document 44 Filed 01/26/19 Page 1 of 2



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   LAWRENCE SHADID; AND CLARICE                     Case No.: 2:17-cv-02662-APG-CWH
18   SHADID,

19                  Plaintiff,
                                      NOTICE OF VOLUNTARY DISMISSAL
20   vs.                              OF WELLS FARGO BANK, N.A.; WELLS
                                      FARGO HOME MORTGAGE, INC.;
21
     WELLS FARGO BANK, N.A.; WELLS WELLS FARGO FINANCIAL NEVADA 2
22   FARGO HOME MORTGAGE, INC.; WELLS INC., WITH PREJUDICE
     FARGO FINANCIAL NEVADA 2 INC.;
23   and EQUIFAX INFORMATION SERVICES
     LLC,
24
                    Defendants.
25

26          PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs

27   Lawrence Shadid; and Clarice Shadid hereby dismiss all of their claims against Wells Fargo Bank,
28   NOTICE OF VOLUNTARY DISMISSAL OF WELLS FARGO BANK, N.A.; WELLS FARGO HOME
     MORTGAGE, INC.; WELLS FARGO FINANCIAL NEVADA 2 INC., WITH PREJUDICE - 1
           Case 2:17-cv-02662-APG-CWH Document 44 Filed 01/26/19 Page 2 of 2



1    N.A.; Wells Fargo Home Mortgage, Inc.; and Wells Fargo Financial Nevada 2 Inc., in this case
2
     with prejudice, without costs or fees to any party.
3
                    Dated January 26, 2019
4

5
      /s/ Matthew I. Knepper                               /s/ Tanya N. Lewis
6     Matthew I. Knepper, Esq.                             Kelly H. Dove, Esq.
      Nevada Bar No. 12796                                 Nevada Bar No. 10569
7     Miles N. Clark, Esq.                                 Tanya N. Lewis, Esq.
8     Nevada Bar No. 13848                                 Nevada Bar No. 8855
      KNEPPER & CLARK LLC                                  SNELL & WILMER LLP
9     10040 W. Cheyenne Ave., Suite 170-109                3883 Howard Hughes Pkwy., Suite 1100
      Las Vegas, NV 89129                                  Las Vegas, NV 89169
10

11    David H. Krieger, Esq.                               Counsel for Defendants
      Nevada Bar No. 9086                                  Wells Fargo Bank, N.A., erroneously sued as
12    HAINES & KRIEGER, LLC                                Wells Fargo Home Mortgage, Inc., and Wells
      8985 S. Eastern Avenue, Suite 350                    Fargo Financial Nevada 2, Inc.
13    Henderson, Nevada 89123
14    Counsel for Plaintiffs
                                           ORDER GRANTING
15
     VOLUNTARY DISMISSAL OF WELLS FARGO BANK, N.A.; WELLS FARGO HOME
16
                MORTGAGE, INC.; WELLS FARGO FINANCIAL NEVADA 2 INC.
17
                                           WITH PREJUDICE
18

19
            IT IS SO ORDERED.
20
            _________________________________________
21          UNITED STATES DISTRICT COURT JUDGE
22          Dated: January 28, 2019.
            DATED this ____ day of _________ 2019.
23

24

25

26

27

28   NOTICE OF VOLUNTARY DISMISSAL OF WELLS FARGO BANK, N.A.; WELLS FARGO HOME
     MORTGAGE, INC.; WELLS FARGO FINANCIAL NEVADA 2 INC., WITH PREJUDICE - 2
